FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHONGGUI CAO,                                    No. 13-71494

               Petitioner,                       Agency No. A099-402-038

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Zhonggui Cao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

review de novo questions of law, including claims of due process violations due to

ineffective assistance, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cao’s motion to reopen for

failure to establish prejudice from his former attorney. See Iturribarria, 321 F.3d

at 903 (BIA did not abuse its discretion in concluding that petitioner did not

qualify for relief in question); see also Jiang v. Holder, 611 F.3d 1086, 1093-94

(9th Cir. 2010) (spouse of victim of forced abortion not per se eligible for refugee

status); He v. Holder, 749 F.3d 792, 795-96 (9th Cir. 2014) (record did not compel

finding petitioner engaged in resistance to China’s one-child policy or suffered

persecution). We reject Cao’s contention that the BIA required him to publicly

oppose China’s birth control policy to establish his resistance to it.

      PETITION FOR REVIEW DENIED.




                                           2                                     13-71494